UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1001



JOHN MATHENA,

                                               Plaintiff - Appellant,

          versus


APPALACHIAN WELDING SUPPLY COMPANY, INCORPO-
RATED; AIRGAS-MOUNTAIN STATES, INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-99-807-1)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Mathena, Appellant Pro Se.    Mark Anthony Carter, Allison
Suzanne Williams, HEENAN, ALTHEN & ROLES, Charleston, West Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Mathena seeks to appeal the district court’s order dis-

missing his civil action.   We dismiss the appeal for lack of juris-

diction because Appellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 27, 2000.   Mathena’s notice of appeal was filed on December 19,

2000.   Because Mathena failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2